Citation Nr: 1716376	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-31 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent prior to February 16, 2012, and greater than 50 percent as of that date, for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty during the Vietnam War Era from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office in Houston, Texas which granted the Veteran entitlement to service-connection for PTSD, and assigned a 30 percent rating, effective July 29, 2004.

During the pendency of the appeal, a July 2015 rating decision increased the Veteran's disability evaluation for his service-connected PTSD to 50 percent disabling, effective February 16, 2012.  As the Veteran is presumed to be seeking the maximum possible evaluation, and had not expressed satisfaction with any currently assigned evaluation, the appeal continues for both stages of evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.

In November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development and adjudicative action.  The case now returns to the Board for appellate review.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim has therefore been inferred as part and parcel of the ongoing appeal.

The Board notes that in March 2016, the Veteran officially revoked his service organization representation identified in his VA Form 21-22 document. 
FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD with depression and anxiety has been manifested by occupational and social impairment, with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  The Veteran's PTSD prevents him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for PTSD have been met, for the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU are satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

An August 2014 letter regarding the PTSD claim and a November 2014 letter regarding the TDIU claim provided all notice required under the VCAA and the respective responsibilities of the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The VCAA letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of his claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond); accord Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Accordingly, the duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records pertaining to a claim for SSA disability benefits, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2016).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

Additionally, the Veteran was afforded VA examinations in January 2008, November 2011, and June 2015, the reports of which are of record, including the June 2015 VA examiner's medical opinion regarding the Veteran's employability.  See 38 C.F.R. §§ 3.159(c) (4), 3.326(a), 3.327 (2016).  The VA examination reports and opinions include consideration of the Veteran's medical history and set forth all pertinent findings, both with respect to clinical manifestations and the impact of the disability on functioning, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The VA medical opinions are supported by a rationale that can be weighed against contrary opinions.  See Stefl, 21 Vet. App. at 124-25 (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions).  

Accordingly, the VA examinations and opinions together are adequate.  In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010). 
II.  Procedural Due Process

All directed development in the Board's November 2013 remand has been accomplished.  In addition to the November 2014 VCAA notification and the June 2015 VA examination, the Veteran was provided a Supplemental Statement of the Case (SSOC) in July 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran testified at a hearing before the undersigned VLJ in September 2012 and at a hearing before a Decision Review Officer (DRO) hearing officer in January 2008.  Under 38 C.F.R. § 3.103(c)(2) (2016), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 38 C.F.R. 3.103(c) (2) (2016).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  See Bryant, 23 Vet. App. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the September 2012 Travel Board hearings, the Veteran had an opportunity to provide testimony in support of the PTSD claim, facilitated by questioning from the VLJ and his representative.  The Veteran raised new issues at the hearings regarding TDIU, however, there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  Id.  

The Veteran has been afforded opportunities to identify additional treatment records or other evidence.  Moreover, additional development has been undertaken since the hearings were conducted to address the outstanding issues of the severity of the Veteran's service-connected PTSD and whether his PTSD produces unemployability, including the provision of VA examinations and medical opinions. 

There is sufficient information and evidence of record upon which to make an informed decision on this issue, as discussed above.  Accordingly, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2016).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.

III.  Analysis

PTSD

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Since the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's service-connected PTSD has been initially rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).  Under the general formula for rating mental disorders, 

A 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less office), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

If the evidence demonstrates that the Veteran's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level). 

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazques-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF of 41 to 50 is defined as "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking a higher rating for his service-connected PTSD, initially rated as 30 percent disabling, effective July 29, 2004, and increased to 50 percent disabling, effective February 16, 2012.  For the following reasons, the Board finds the criteria for a rating of 70 percent, but not higher, are met for the entire appellate period. 

First, in reviewing the objective medical evidence of record, the Veteran's VA treatment records indicate that he was diagnosed with PTSD in September 2006 at the Frank M. Tejeda Outpatient Clinic in San Antonio, Texas.  The Veteran reported in September 2006 that he gets angry quickly and that he has attacks of anxiety and feels depressed a lot.  He also reported difficulty with feeling irritable, having terrible nightmares, and startling easily.  The examiner noted that the Veteran reported loss of interest in most things, decreased appetite, and weight loss of 40 pounds (perhaps due in part to reduced alcohol consumption; the Veteran reported that he used to drink 18 beers a night).  The Veteran also reported working full-time as an insurance salesman, but that he had held over 50 jobs since his military service.  He reported that he has always had trouble performing on the job due to his difficulty getting along with others and his difficulty with anxiety.  

The Veteran's 2007 VA treatment records (January, February, March, April, June, July, August, October, and December) also indicate that he presented with PTSD and depressive symptoms (nightmares, intrusive thoughts, isolation, increased startle, hypervigilance, and insomnia) but no suicidal nor homicidal ideation, delusions, mania, or other psychosis.  The Veteran's GAF score was consistently noted at 55.  The VA provider noted that the Veteran was well-groomed, polite, cooperative, and exhibited good eye contact and interaction.  The provider also noted that the Veteran presented with depressed mood, anxiety, and irritability which he attributes to multiple stressors (e.g., not having a job).  The Veteran denied smoking or using illicit drugs.

In January 2008, the Veteran was afforded a VA PTSD examination.  During the examination, he reported psychiatric symptoms of anxiety, irritability, nightmares, decreased sleep, and isolation.  The Veteran also reported that he has been receiving outpatient psychiatric counseling for his PTSD since 2005 at the Frank Tejeda VA Outpatient Clinic.  The Veteran also reported taking medications (Wellbutrin and paroxetine) for his mood (depression and anxiety as symptoms of his PTSD).  The Veteran also reported that he was irritable almost all the time, easily angered, and verbally abusive towards his wife and children.  He noted that he had assaulted his wife in 1997 and that in November 2007, he took out a rifle and was planning to kill himself; however, he could not find bullets for the rifle.

In addressing the Veteran's current psychosocial functional status, the VA examiner noted that the Veteran has performed poorly in his employment, with frequent changes of employment due to his being fired or let go.  Specifically, the Veteran reported that he has had approximately 50 different jobs, ranging from laborer to insurance salesman, to door-to-door salesman since his discharge from the military and that he has been frequently fired for poor relations with his peers or with customers.  The Veteran also reported that he has been unemployed since October 2007. 

The January 2008 VA examiner diagnosed the Veteran with PTSD with depressive and anxious features.  The VA examiner opined that the onset of the Veteran's symptoms were acute, their duration, chronic, and their severity, mild to moderate.  The VA examiner noted that the Veteran functions minimally in his family role as a father and a husband and that he prefers to isolate himself.  The VA examiner also noted that the Veteran has no social or interpersonal relationships outside of his family and no recreational or leisure pursuits.  The VA examiner observed that the Veteran was functioning adequately in his routine behavior and self-care that his conversation was normal.  The Veteran's GAF score was 50.

VA treatment records from 2009 (February, April, and July) show increased irritability but no other psychotic symptoms. The Veteran denied alcohol use since February 2007.  His consistent GAF score was 60.

On VA examination in November 2011, the examiner diagnosed the Veteran with chronic PTSD.  The Veteran reported that his marriage of 43 years is distant, and the he does not sleep with his wife and he lives in a different part of the house.  The Veteran also reported that he has been unemployed since 2007 when he answered phones for his nephew's business.  He also reported that he has lost over 50 jobs due to anger and PTSD.  The Veteran reported that he quit attending psychotherapy counseling at the VA Center but that he continues taking the psychiatric medications- Abilify, Wellbutrin, Paxil, and Trazodone.  He also reported a history of alcohol abuse but that he stopped drinking several years ago. He also denied any illegal drugs.  He reported receiving social security disability for his psychiatric condition.

The VA examiner noted the Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The VA examiner also noted the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner also noted that the Veteran feels hopeless and guilty about comrades who died in Vietnam, and that he gets angry easily and reports that he prefers to just live in a shed in the backyard by himself.  The VA examiner also noted that the Veteran became emotional during the examination (started crying) and that he has no relationships with his grandchildren.  The VA examiner observed that the Veteran denied auditory hallucinations or suicidal thoughts, and that he was capable of managing his own financial affairs.  The Veteran's GAF score was 55. 

A December 2012 VA treatment record shows that the Veteran reported auditory hallucinations and paranoia but that he was coping with the symptoms.  The Veteran reported that he had resumed consumption of alcohol (6 beers per day) in November 2011 following a physical altercation with his wife, and 1-3 marijuana "joints" a day to get his appetite back and to calm him down.  The Veteran's GAF score was 57.  The Veteran declined substance abuse program referral.

VA treatment records from 2013 (March, May, September, and December) indicate that the Veteran reported increased hallucinations and paranoia.  The Veteran also reported daily alcohol (6-8 beers) and marijuana consumption (1 joint) for pain.  The examiner assessed that the Veteran's mood had worsened.  The Veteran's GAF scores were 40 in March and 45 in May, September, and December.  In December 2013, the Veteran reported that he consumes alcohol to numb himself.  The examiner noted that the Veteran showed a very pessimistic attitude about life in general and reported that he felt nothing would ever work for him (i.e., medication, therapy, etc.).  

VA treatment records from 2014 (April and August), indicate that the Veteran reported drinking 10-12 beers a day and smoking one marijuana joint a week.  He also reported that he was unsure whether the medications were working.  The Veteran reported living by himself in a trailer as he has a restraining order not to go near his wife, who he had become violent with in the past.  The examiner noted that the Veteran was fairly groomed, was cooperative, and demonstrated good eye contact.  The examiner noted that the Veteran's speech was spontaneous fluent and not pressured and his thought process was linear, logical, and goal directed.

VA treatment records from 2015 (January, March, and June) indicate that the Veteran reported hearing voices and noises, and having subjective memory difficulties.  The Veteran reported that he was unwilling to stop alcohol or marijuana use at that time.  He also again declined substance abuse program referral.

On VA examination in June 2015 by the same examiner who conducted the November 2011 examination, the Veteran was diagnosed with chronic PTSD and alcohol abuse.  The Veteran reported that he started drinking alcohol again in November 2011 following his domestic violence incidence with his wife (tried to choke her) in which she called the police and he moved out of the house.  The Veteran reported that he now lives alone in a home owned by his son.  The Veteran also reported that he now steadily drinks about eight (8) beers a day.  The Veteran also admitted to smoking marijuana but denies other illegal drugs.  The Veteran reported that he has remained unemployed since 2005.  

The June 2015 VA examiner noted the Veteran's PTSD symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The VA examiner also noted the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The VA examiner further noted that the Veteran continues to be depressed, distant, and keeps to himself to avoid people.  The VA examiner also noted that the Veteran reported that he continues to get angry easily, which led to the domestic violence incident with his wife.  The Veteran's GAF score was 55, with the examiner describing the Veteran as having moderate symptoms of depression and PTSD.  The VA examiner also noted that the Veteran denied suicidal or homicidal ideations.  The VA examiner also observed that the Veteran was pleasant and cooperative, well-groomed with good eye contact, and that his speech was of a normal rate and volume.  

The Veteran has also submitted several lay statements (January 2006, January 2007, January 2012) where he has reported his PTSD symptoms (anger, depressed mood, guilt, sleep impairment) and social and functional impairment (inability to maintain employment).  The Veteran is competent to report his symptoms.  The Board also finds the Veteran's statements of his PTSD symptoms credible. 

In this case, the Veteran's service-connected PTSD more nearly approximates the criteria for a disability rating of 70 percent, but not higher, throughout the appellate period.  The evidence of record describes a consistent pattern of the Veteran's moderate to severe symptoms of PTSD with depression and anxiety.

Throughout the appellate period, the Veteran's service-connected PTSD has been manifested by moderate to severe near- continuous panic or depression (chronic) affecting his ability to function independently, appropriately and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The Veteran has reported occasional suicidal ideations and had a plan in 2007 to shoot himself with a rifle but did not attempt it because he could not find ammunition.  The Veteran also physically assaulted his wife in 1997 and in 2011, and has a generally poor relationship with her due to his irritability.

Moreover, the Veteran has reported sleep impairment, nightmares, anxiety, depression, intrusive thoughts, and panic attacks.  Furthermore, the Veteran has an inability to establish and maintain effective relationships, both in the context of employment, as he has been unable to keep jobs, and in maintaining a relationship with his wife and family.  

The Veteran's GAF scores have also reflected severe and moderate social and occupational impairment.  Specifically, his January 2008, the Veteran's GA score was 50, reflecting severe difficulty in social or occupational functioning.  In 2009 and 2011, his GAF scores were between 55 and 60, reflecting moderate difficulty in social or occupational functioning.  In 2013, his GAF scores were between 40 and 45, reflecting severe difficulty in social or occupational functioning, and in 2015, his June GAF score was 55, reflecting moderate difficulty in social or occupational functioning. 

Furthermore, the evidence shows that the Veteran has been unemployed since October 2007 and reported difficulties at work with peers and customers since his release from active service, which has led to him having over 50 different jobs.  Thus, resolving any reasonable doubt in the Veteran's favor, throughout the appellate period the Veteran's service-connected PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, and warrant a 70 percent rating, but no higher.

However, the Veteran's service-connected PTSD has not manifested in his total and occupational impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The lay and medical evidence of record does not show that the Veteran has with any duration, frequency, or severity experienced any of the types of symptoms associated with a 100 percent rating.  See Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  Indeed, the Veteran's own reported symptomatology is largely directly contemplated by the assigned 70 percent rating.  As such, the Board finds that an increased rating in excess of 70 percent at any point during the pendency of this appeal is not warranted in this case.

The lay and medical evidence of record does not reflect that he has experienced PTSD symptoms akin to those that would support a 100 percent rating, exclusively caused by his mental disorder.  The evidence also does not show grossly such inappropriate behavior that is similar to those examples listed in the rating criteria.  The evidence of record does not show delusions. 

There is no evidence of the Veteran not being oriented as to time and place or demonstrating an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Throughout the appellate period, there is no evidence of lack of self-care or an unknowing of place, person, time or purpose such that would be similar to the types of symptoms that support a 100 percent rating.  

Other types of symptoms required for the 100 percent disability evaluation are neither complained of nor observed by medical health care providers.  Review of the record shows that there is no evidence of the Veteran having any obsessive or ritualistic behavior or that his speech is intermittently illogical, obscure, or irreverent.  Additionally, he is generally described by his VA examiners and providers as having normal grooming and hygiene.  

As noted above, the Veteran's service-connected PTSD does not more nearly approximate the criteria for a 100 percent disability rating at any point during the appellate period.  The types of symptoms reflective of total occupational and social impairment under the 100 percent criteria have not been shown with any duration, frequency, or severity.  Thus, the preponderance of evidence weighs against the Veteran's claim for a 100 percent rating due to his service-connected PTSD at any point during the pendency of his appeal.  See 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.

Staged Ratings

With regard to staged ratings, although there have been fluctuations in severity of the Veteran's PTSD with depression and anxiety over the course of the appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for a rating lower than or greater than 70 percent at any point during this appeal, for the reasons explained above.  See 38 C.F.R. § 4.7 (2016). Thus, staged rating is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  

Extraschedular Consideration

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'  See 38 C.F.R. § 3.321(b) (2016).  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, are contemplated by the General Rating Formula, which takes into account his and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD in relation to the schedular criteria.  Thus, because his PTSD does not satisfy the first step of the inquiry, referral for extraschedular consideration is not warranted.

When argued by the claimant or reasonably raised by the record, the combined effects of a Veteran's service-connected disabilities must also be considered in determining whether the case should be referred for extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2013); see also Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this regard, consideration must be given to the 'compounding negative effects that each individual disability may have on the Veteran's other disabilities.'  See Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned scheduler ratings.  See Yancy. 27 Vet. App. at 495.  'If the schedular evaluations reasonably contemplate the Veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied and referral is not warranted.'  Id.  The Court has held that '[a]lthough the Board must consider any combined effects resulting from all of the Veteran's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]'  Id.  

Neither the Veteran nor the record raises the issue of whether the effects of other service-connected disabilities on the Veteran's PTSD results in an exceptional or unusual disability picture such as to render impractical application of the rating schedule.  To the extent that the Veteran's psychiatric symptoms are more severe as a result of service-connected physical disabilities, their nature and severity have been considered above and are not shown to be outside the schedular norms, as already explained, or otherwise result in an exceptional or unusual disability picture as to warrant extraschedular referral.  See Johnson, 762 F.3d at 1365.  Accordingly, the Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2016); Thun, 22 Vet. App. at 114.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (2016) (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  See 38 C.F.R. § 4.16(b) (2016). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 4.15 (2016).  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See 38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See 38 C.F.R. § 4.16(a) (2016).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  For the following reasons, the Board finds that the Veteran's unemployability is established. 

The Veteran's 2007 VA treatment records (January through December) and his VA examinations (January 2008, November 2011, and June 2015) all maintain that he reported being unemployed due to his PTSD since October 2007.  Moreover, the Veteran's lay statements and his hearing testimony also indicate that he reported being unemployed due to his service-connected PTSD since 2007.  The Veteran's service-connected PTSD is now rated as 70 percent disabling.  Thus, the criteria for schedular consideration of TDIU is satisfied.  See 38 C.F.R. § 4.16(a) (2016).

The June 2015 VA examiner opined that the Veteran's PTSD does not render him unable to secure gainful employment.  However, the evidence of record throughout the entire appellate period shows that the Veteran has reported being unemployed since 2007 due to his service-connected PTSD symptoms (i.e., anger, irritability, difficulty in social functioning with co-workers ).  Furthermore, the evidence of record throughout the appellate period shows that the Veteran has reported that since his separation from active service, he has been unable to maintain steady employment (i.e., approximately 50 jobs), due to his service-connected PTSD symptoms.  The Veteran has reported that he has frequently been fired for his poor relations with his peers, supervisors, or customers.  The Board finds that the Veteran is competent and credible to report his employment history since active service.  Thus, the Board affords more probative weight to the Veteran's competent and credible lay statements regarding his employability than it does to the June VA examiner's opinion. 

In his March 2016 Post-Remand Brief, the Veteran's former representative asserted that the Veteran's April 2008 SSA determination entitles the Veteran to total disability under VA law.  While the SSA decision granting disability based on the Veteran's Anxiety disorder and mood/affective disorder does not necessarily weigh against his claim, it certainly does not establish it either, in and of itself. 

While SSA decisions are relevant, they are not controlling on the Board.  See Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  In this regard, SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Here, the Board has independently reviewed the same evidence that was apparently available to SSA at the time of its decision, in addition to the evidence subsequent to that date, and finds that under VA law, such evidence shows the Veteran's unemployability for TDIU purposes, as explained above.  

Accordingly, because the evidence is in relative equipoise regarding the Veteran's unemployability, the benefit-of-the-doubt rule does apply, and entitlement to TDIU is granted.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55 (1990).


ORDER

An evaluation of 70 percent, but no higher, for PTSD throughout the appellate period is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD disability is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


